DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants have noted that in order to overcome the prior art references, the claims have been amended to recite, in part, “transmit/receiving, to the user equipment, a random access response including an uplink grant (UL) grant which is not for EDT, thereby causing the use equipment to perform, without performing transmission of a preamble and receiving a RAR, the following:
Flushing a MSG3 buffer;
Acquire a MAC PDU to be transmitted from a multiplexing and assembly entity; and
Store the MAC PDU in the MSG3 buffer”.
However, the bolded portion is not disclosed or suggested anywhere in the specification. That is, there is no recitation anywhere in the specification as filed or in any of the other pertinent portions of the specification that describe not performing transmission of a preamble and receiving a RAR. When viewed against the whole of the specification, still, these steps seem out of place, and are not implicit or derived from the specification. For example, claim recites, in part, either “receiving a random access response”, and/or “transmitting to a user equipment a random access response”. How does the UE receive a random access response without the base station transmitting the random access response? 
The Office notes that the random access response (RAR) is the second message of the 4-step random access process. See the Diagram Below:

    PNG
    media_image1.png
    926
    926
    media_image1.png
    Greyscale

As can be seen, this is the fig.7 of Fujishiro (US 2020/0187245 A1) teaches a random access response in a traditional 4-step random access procedure.
The applicants on pg.8 of the remarks filed 06/30/2022, states, “Support for these features is found in, for example, page 8 of Applicant’s specification”. After carefully reviewing Applicant’s pg.8 of the originally filed specification, and the entirety of the disclosure, the Office has found no explicit teaching, and/or suggestion that the UE receives an UL grant that is not for EDT, and “performing, without performing transmission of a preamble and receiving a RAR”. Instead the originally filed specification teaches:
“In this exemplary scenario, the UE may fall back to a non-EDT random access procedure and/or RRC connection setup/resume procedure and enter an RRC connected state using the convention non-EDT random access procedure or RRC connection setup/resume procedure to perform data transmission”. The pg.8 also recites, “Operation 3: the MAC layer flushes (data in) a MSG3 buffer. Preferably, operation 3 may be performed in the case that the RAR is not a first RAR successfully received in the current random access procedure”. That is, the Applicant’s disclosure teaches flushing the message 3 buffer and falling back to a non-EDT RACH procedure. The non-EDT RACH procedure includes transmission of a preamble and the reception of a random access response, the same as discussed in Fujishiro, (see e.g. page 5 of the Non-Final Office action dated 03/03/2022). That is, Fujishiro also discloses that when the UE receives an UL-grant not for EDT, that it should fallback to a non-EDT RACH procedure. Furthermore, the Office in the Non-Final Office action relied on Tsai, which further teaches that when the MSG3 buffer is flushed, and the PDU is retrieved from the multiplexing and assembly entity, that the UE is beginning the traditional non-EDT random access procedure. Thus, with the above arguments, the Office has shown that the newly added subject matter is new and not supported by the originally filed specification. Furthermore, if the applicant has invented a new method of performing a random access without starting from the preamble transmission when the msg3 buffer is flushed and a PDU is retrieved from the multiplexing and assembly entity, the applicant should have support in the specification or point to where the appropriate disclosure is in the specification. Claims 1, and 10-12 stand rejected.

Claims 1and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As discussed above, the applicant appears to suggest a traditional/non-EDT random access procedure that does not involve the transmission of a preamble and random access response. Further, as discussed in the fig.7 above, show, and the Office notes that it is well-known that the 4-step random access process includes the transmission of a random access preamble, and the reception of, at the UE a MSG2 (e.g. a random access response). Furthermore, the recited steps of :
Flushing a MSG3 buffer;
Acquire a MAC PDU to be transmitted from a multiplexing and assembly entity; and
Store the MAC PDU in the MSG3 buffer”.
Are used when performing a traditional random access procedure, or rather when performing the traditional random access procedure wherein the base station transmits a MSG1, and the UE receives a MSG2. Thus, it is prudent that the applicant show in their specification the steps that enable the skilled person in performing a non-EDT random access without reception of the MSG1 and MSG2, wherein the reception of the MSG1 and MSG2 is well-known in the art to be critical steps in the 4 step traditional non-EDT random access procedure. That is, the state of the art 4-step random access procedure includes a MSG1 and MSG2 transmission, while the applicants disclosure teaches falling back to a traditional random access process, but the claims state that this should be performed without the transmission of the MSG1 and MSG2, while setting up the transmission of the MSG1 and MSG2 by flushing a MSG3 buffer; Acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity; and
Storing the MAC PDU in the MSG buffer for MSG3 transmission in a new non-EDT RACH procedure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10-12 recites the limitation: 
“Transmitting/receiving a random access response;
transmit/receiving, to the user equipment, a random access response including an uplink grant (UL) grant which is not for EDT, thereby causing the use equipment to perform, without performing transmission of a preamble and receiving a RAR, the following:" .  There is insufficient antecedent basis for this limitation in the claim. The recitation of initially transmitting or receiving a random access response appears to contradict the step of not receiving a random access response as discussed further in the claims. That is, the second “a random access response” lacks antecedent basis in the claims, and thus, the claims stand as rejected. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2020/0236598 A1) “Method and Apparatus for Handling Failure of Early Data Transmission in Wireless Communication System” (fig.8 discloses failing the initial EDT procedure and transmitting the data in a second random access process).
Diachina et al. (US 2013/0016602 A1) “Simplified Signaling for Small Data Transmissions”
Lee et al. (US 2019/0037447 A1) “Method and Apparatus for Performing EDT”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411